Casey, J.
(dissenting). The CPL provides that a Grand Jury may indict a person when the evidence before it both establishes all the elements of the crime and also establishes reasonable cause to believe that the accused committed the crime to be charged (CPL 190.65 [1]). The first prong requires that the People present a prima facie case; the second dictates the degree of certitude Grand Jurors must possess to indict (People v Jennings, 69 NY2d 103, 115).
County Court did not impose a higher standard of certitude than that imposed by the second prong of the requirement contained in CPL 190.65 (1). Nor did County Court invade the province of the Grand Jury to weigh the evidence and decide whether the evidence met the "reasonable cause” standard. Rather, County Court’s analysis focused on the first prong of the statutory requirements and concluded that the People had failed to present evidence to establish all of the elements of the crimes. I agree with that analysis and conclusion.
As to the petit larceny charge, a person is guilty of that crime when he steals property (Penal Law § 155.25), and a person steals property "when, with intent to deprive another of property or to appropriate the same to himself or to a third person, he wrongfully takes, obtains or withholds such property from an owner thereof’ (Penal Law § 155.05 [1]). The *824majority concedes that, at best, the evidence establishes that defendant was engaged in a college prank, moving the chair from one college building to another. In his statement, defendant admitted that he had taken the chair from one dormitory and was going to put it in the lounge area of another dormitory, as a prank. There is no evidence, and the majority cites to none, that defendant intended to deprive anyone of the chair, or to appropriate the chair to himself or a third person. As in People v Jennings (supra, at 119-121), the problem presented in this case is similar to that presented in the "joy-riding” cases, in which the absence of an intent to permanently deprive or appropriate removes the temporary intentional misuse of another’s property from the purview of the larceny statutes (supra, at 119, n 4).
The crime of criminal possession of stolen property in the fifth degree (Penal Law § 165.40) requires proof that a larceny was committed (People v Colon, 28 NY2d 1, 8-9, cert denied 402 US 905). As concluded above, the People failed to make out a prima facie case that defendant committed a larceny and there is nothing in the record to suggest that any other person committed a larceny.
Pursuant to Penal Law § 205.30, the crime of resisting arrest can occur only when a peace officer is effecting a lawful arrest. In the absence of any evidence of the elements of larcenous intent and the commission of a larceny, it is my view that the police officers had no grounds to believe that defendant had committed a larceny or possessed stolen property and, therefore, no basis existed for the officers’ attempt to effect a warrantless arrest of defendant. Defendant, therefore, could not commit the crime of resisting arrest (see, People v Peacock, 68 NY2d 675, 677).
In the absence of any evidence that defendant intended to cause any injuries to Officer Kathy Zoner, defendant was charged with assault in the second degree under Penal Law § 120.05 (3), pursuant to which the People were required to establish that defendant, with intent to prevent a peace officer from performing a lawful duty, caused physical injury to such peace officer. Assuming that the officers were justified in pursuing defendant when he ran after they told him he was under arrest (see, People v Martinez, 80 NY2d 444, 447), the undisputed evidence establishes that Zoner was injured while attempting to effect an arrest by taking defendant into custody. It is my view that because the warrantless arrest was unjustified, Zoner was not performing a lawful duty regardless of whether the police were justified in engaging in some lesser *825level of intrusion (see, People v Voliton, 190 AD2d 764, affd 83 NY2d 192).
County Court’s order should be affirmed.
Ordered that the order is reversed, on the law, motion denied, indictment reinstated and matter remitted to the County Court of Tompkins County for further proceedings not inconsistent with this Court’s decision.